   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 1 of 26 PageID #: 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI

ALEXANDER RAIMO, individually and on behalf
of all others similarly situated,
                                               No. 4:20-cv-0634
                              Plaintiff,
                                               JURY TRIAL DEMANDED
        v.

WASHINGTON UNIVERSITY IN ST. LOUIS,

                            Defendant.



                          CLASS ACTION COMPLAINT




010920-20/1266758 V1
      Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 2 of 26 PageID #: 2



                                                    TABLE OF CONTENTS

                                                                                                                                           Page

I.        NATURE OF ACTION ....................................................................................................... 1

II.       JURISDICTION AND VENUE .......................................................................................... 2

III.      PARTIES ............................................................................................................................. 3

IV.       FACTS ................................................................................................................................. 5

          A.         Background .............................................................................................................. 5

          B.         The Novel Coronavirus Shutdowns And Defendant’s Campus Closure ................. 9

          C.         Defendant’s Refusal To Issue Tuition And Fee Refunds ...................................... 15

V.        CLASS ACTION ALLEGATIONS .................................................................................. 16

VI.       CAUSES OF ACTION...................................................................................................... 20

          COUNT I BREACH OF CONTRACT ............................................................................ 20

          COUNT II UNJUST ENRICHMENT .............................................................................. 21

          COUNT III CONVERSION ............................................................................................. 22

PRAYER FOR RELIEF ................................................................................................................ 23

JURY DEMAND ........................................................................................................................... 23




010920-20/1266758 V1                                               -i-
   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 3 of 26 PageID #: 3



         Plaintiff, ALEXANDER RAIMO, individually and on behalf of all others similarly

situated, for his Class Action Complaint against Defendant WASHINGTON UNIVERSITY IN

ST. LOUIS (“WUSTL”), based upon personal knowledge as to his own actions and based upon

the investigation of counsel regarding all other matters, complains as follows:

                                  I.     NATURE OF ACTION

         1.       This Class Action Complaint comes during a time of hardship for so many

Americans, with each day bringing different news regarding the novel coronavirus COVID-19.1

Social distancing, shelter-in-place orders, and efforts to ‘flatten the curve’ prompted colleges and

universities across the country to shut down their campuses, evict students from campus

residence halls, and switch to online “distance” learning.

         2.       Despite sending students home and closing its campuses, Defendant continues to

charge for tuition and fees as if nothing has changed, continuing to reap the financial benefit of

millions of dollars from students. Defendant does so despite students’ complete inability to

continue school as normal, occupy campus buildings and dormitories, or avail themselves of

school programs and events. So while students enrolled and paid Defendant for a comprehensive

academic experience, Defendant instead offers Plaintiff and the Class Members something far

less: a limited online experience presented by Google or Zoom, void of face-to-face faculty and

peer interaction, separated from program resources, and barred from facilities vital to study.

Plaintiff and the Class Members did not bargain for such an experience.




    1
      Plaintiff and Plaintiff’s counsel are mindful of the severe impact of the coronavirus on all
aspects of society. To minimize the burden on the Court and to reasonably accommodate
Defendant, Plaintiff will work with Defendant to reach an agreeable schedule for their response
to this Class Action Complaint.

                                                 -1-
010920-20/1266758 V1
   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 4 of 26 PageID #: 4



          3.      While some colleges and universities have promised appropriate and/or

proportional refunds, Defendant excludes itself from such other institutions treating students

fairly, equitably, and as required by the law. And for some students and families, Defendant does

so based on outdated financial aid equations and collections, without taking into account

disruptions to family income, a particular concern now where layoffs and furloughs are at record

levels.

          4.      As a result, Defendant’s actions have financially damaged Plaintiff and the Class

Members. Plaintiff brings this action because Plaintiff and the Class Members did not receive the

full value of the services paid, did not receive the benefits of in-person instruction. They have

lost the benefit of their bargain and/or suffered out-of-pocket loss, and are entitled to recover

compensatory damages, trebling where permitted, and attorney’s fees and costs.

                               II.    JURISDICTION AND VENUE

          5.      This Court has jurisdiction over the subject matter presented by this Complaint

because it is a class action arising under the Class Action Fairness Act of 2005 (“CAFA”), Pub.

L. No. 109-2, 119 Stat. 4 (2005), which explicitly provides for the original jurisdiction of the

Federal Courts of any class action in which any member of the Class is a citizen of a State

different from any Defendant, and in which the matter in controversy exceeds in the aggregate

sum of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of

individual Class members in this action are in excess of $5,000,000.00 in the aggregate,

exclusive of interest and costs, as required by 28 U.S.C. §§ 1332(d)(2) and (6). Plaintiff is a

citizen of New Jersey, whereas Defendant is a citizen of Missouri for purposes of diversity.

Therefore, diversity of citizenship exists under CAFA as required by 28 U.S.C. § 1332(d)(2)(A).

Furthermore, Plaintiff alleges that more than two-thirds of all of the members of the proposed

Class in the aggregate are citizens of a state other than Missouri, where this action is originally

                                                  -2-
010920-20/1266758 V1
   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 5 of 26 PageID #: 5



being filed, and that the total number of members of the proposed Class is greater than 100,

pursuant to 28 U.S.C. § 1332(d)(5)(B).2

         6.       Venue is appropriate in this District because Defendant is located within the

Eastern District of Missouri. And on information and belief, events and transactions causing the

claims herein, including Defendant’s decision-making regarding its refund policy challenged in

this lawsuit, has occurred within this judicial district.

                                          III.    PARTIES

         7.       Plaintiff Alexander Raimo is a citizen and resident of the State of New Jersey.

Plaintiff Raimo is enrolled as a full time student for the Spring 2020 academic term at

Defendant. Plaintiff is in good financial standing at Defendant, having paid in whole or in

combination tuition, fees, costs, and/or room and board charges assessed and demanded by

Defendant for the Spring 2020 term. Plaintiff paid Defendant for opportunities and services that

he did not receive, including on-campus education, facilities, services, and activities.

         8.       Plaintiff enrolled at WUSTL due to the strength of its academic program, and the

opportunities afforded by WUSTL to interact directly with brilliant faculty and peers within the

advertised small class and lecture size in the Olin Business School. Plaintiff also chose WUSTL

due to the quality of facilities, student housing, and on campus amenities, which includes ranking

number one for best college dorms and number three for best campus food according to The

Princeton Review.3




    2
      90% of undergraduates attending Washington University in St. Louis are from out of state.
https://wustl.edu/about/university-facts/.
    3
      https://www.princetonreview.com/college-rankings?rankings=best-college-dorms;
https://www.princetonreview.com/college-rankings?rankings=best-campus-food.

                                                  -3-
010920-20/1266758 V1
   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 6 of 26 PageID #: 6



         9.       Following the closure of Defendant’s campuses and the shift to online only

education, Plaintiff suffered a direct loss and did not receive his bargained for academic

experience.

         10.      While Plaintiff could previously meaningfully interact with his professors

directly, whether before and/or after class or in office hours, such opportunities are now absent,

with interactions reduced to once a week voice memos, transcribed lectures, online lectures, or

videotaped lectures. The lack of accessibility and connection from the class environment has

decreased the quality of Plaintiff’s education.

         11.      Whereas professors could previously adapt their material and delivery based on

their assessment of student comprehension, with the shift to online-only education, such

opportunities are all but erased. Instead, some professors present via live Zoom lectures, while

others present pre-recorded lectures, notes, and/or voice memos in place of live lectures. Often,

lectures are shortened or offered with less frequency than the previously scheduled class time.

Plaintiff was no longer able to meet with teaching assistants in courses encouraging such

sessions. Collaboration with classmates was limited due to scheduling around multiple time

zones. Instead, Plaintiff was left learning the course material independently without the same

professor, teaching assistant, and peer support experienced on campus.

         12.      Additionally, Plaintiff’s courses were not effectively transitioned to online

examinations impacting Plaintiff’s course experience. For example, an online examination had

several multiple choice questions mistakenly drafted without a correct answer, frustrating

Plaintiff and his classmates.

         13.      Plaintiff has also lost all opportunity to utilize other school resources. With

WUSTL closing its doors and barring students from campus, Plaintiff could no longer use the



                                                   -4-
010920-20/1266758 V1
     Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 7 of 26 PageID #: 7



campus facilities or participate in school activities, including his intermural athletic team,

intermural club competitions, and the numerous other on-campus social clubs he enjoyed. He

cannot utilize the same educational resources ordinarily available to students.

           14.    Defendant WUSTL is an institution of higher learning located in St. Louis,

Missouri. Defendant provides Class Members with campus facilities, in-person classes, as well

as a variety of other facilities for which Defendant charges Plaintiff and the Class Members.

                                            IV.    FACTS

A.         Background

           15.    Founded in 1853, WUSTL has a current enrollment of approximately 13,763 full

time students, across seven schools, in over 90+ undergraduate programs and 65+ graduate

programs.

           16.    As of June 30, 2019, WUSTL’s endowment totaled $8.9 billion, one of the top 20

largest university endowments in the United States. In that same year, Defendant collected

$441.9 million in tuition and fees (net of scholarship allowance)—a $30 million increase from

the year before.

           17.    In June 2018, WUSTL raised a school record $3.378 billion through Leading

Together, a five-year fundraising campaign. The prior fundraising effort from March 2009–

October 2012 raised more than $1 billion in gifts.

           18.    Recently, WUSTL received an estimated $22.4 million from the Federal

Government as part of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”).4




     4
         https://www2.ed.gov/about/offices/list/ope/allocationsforsection18004a1ofcaresact.pdf.

                                                  -5-
010920-20/1266758 V1
   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 8 of 26 PageID #: 8



         19.      While many schools nationwide offer and highlight remote learning capabilities

as a primary component of their efforts to deliver educational value (see, e.g., Western

Governors University, Southern New Hampshire University, University of Phoenix-Arizona),

Defendant is not such a school.

         20.      Rather, a significant focus of Defendant’s efforts to obtain and recruit students

pertains to the campus experience it offers along with face-to-face, personal interaction with

skilled and renowned faculty and staff.

         21.      A few examples of such efforts to promote that experience follow.

         22.      WUSTL’s campuses “are located near the cultural center of St. Louis, surrounded

by and adjacent to museums, performance venues, vibrant entertainment and dining districts, one

of the nation’s largest civic parks, and beautiful, tree-lined neighborhoods rich in history and

diversity.”5 WUSTL seeks to “create an inclusive community that is welcoming, nurturing, and

intellectually rigorous,”6 where students “can be an individual and achieve exceptional things.”7

Defendant advertises the “best things in St. Louis are just steps from campus” where “the

knowledge and resources of this city are yours for the taking.”8

         23.      WUSTL boasts an impressive faculty “deeply involved on campus and in the

larger community.”9 The 7:1 student to faculty ratio and the “small, personalized nature allows

for more hands-on opportunities to develop real-world skills” including “experiential learning

and analytical rigor” for Olin Business School students.10


    5
      https://wustl.edu/about/campuses/.
    6
      https://wustl.edu/about/mission-statement/.
    7
      https://wustl.edu/.
    8
      https://admissions.wustl.edu/life-at-washu/the-city-is-your-classroom/.
    9
      https://wustl.edu/faculty-staff/.
    10
       https://admissions.wustl.edu/academics/.

                                                   -6-
010920-20/1266758 V1
   Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 9 of 26 PageID #: 9



         24.      The residential college experience is essential at WUSTL with “40 acres of

undergraduate residential life space, there are 23 residential halls which make up our 10

residential colleges—all forming one single community.”11

         25.      All first-year students are required to live on campus in one of the 10 residential

colleges in a part of campus called the “South 40.” Defendant describes the South 40 as “its own

small town, complete with a student government, dining facilities, a fitness center, a technology

center, meeting rooms, intramural fields, basketball and sand volleyball courts, and more. A gift

shop, a convenience store, a mailroom, and several student-run businesses are located there

too.”12 Students living in the residential college community will “get to know others and become

involved in numerous activities and organizations. You’ll be encouraged and supported in your

intellectual development and your relationships with others, including students, faculty, and

staff.”13 Moreover, students have the opportunity to participate and lead community programing

within their residential college “including large sporting events, outdoor music festivals, a formal

dance, outings to St. Louis attractions, community service activities, and more.” 14

         26.      Many upperclass students live in residential colleges each with “its own unique

resources, activities, and traditions,” 15 including open mic nights, resume advice over donuts,

and a toast to graduating seniors on the terrace.16 Further, Defendant notes that “[e]ach




    11
       https://admissions.wustl.edu/life-at-washu/.
    12
       https://admissions.wustl.edu/life-at-washu/our-residential-colleges/.
    13
       Id.
    14
       https://admissions.wustl.edu/life-at-washu/our-residential-colleges/.
    15
       https://admissions.wustl.edu/life-at-washu/.
    16
       https://students.wustl.edu/northside-living-upperclass-students/.

                                                   -7-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 10 of 26 PageID #: 10



residential college also has faculty, student, and staff members dedicated to helping you pursue

your personal and educational goals.” 17

         27.      As libraries and books are “are essential to your undergraduate education,”

WUSTL has 12 libraries that “put comfortable study and collaborative spaces within easy

reach.”18

         28.      Additionally, WUSTL “offers hundreds of opportunities to try new things and

enrich your college experience”19 including more than 480 student organizations “where students

can connect with people who have similar interests or explore a new path.”20

         29.      To obtain such educational opportunities and activities, Plaintiff and the Class

Members pay, in whole or in part, significant tuition, fees, and/or room and board.

         30.      For the Spring 2020 term, Defendant assesses the following: $27,125.00 for

tuition, approximately $6,474.00 for housing, between $3,319.50 and $2,194.50 for meal plan

depending on the student’s plan, $250.00 for a student health and wellness fee, and $271.00 for

an undergraduate activities fee.

         31.      Such charges for study are significantly higher than online only programs.

         32.      For example, University College, WUSTL’s professional and continuing

education division, offers a fully online undergraduate Bachelor of Science in Integrated Studies

program ranging from $665–895 per credit, far less expensive than an in-person course




    17
       https://admissions.wustl.edu/life-at-washu/our-residential-colleges/.
    18
       https://admissions.wustl.edu/life-at-washu/student-services/.
    19
       https://students.wustl.edu/student-involvement/.
    20
       https://admissions.wustl.edu/life-at-washu/student-involvement/.

                                                   -8-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 11 of 26 PageID #: 11



experience at WUSTL.21 Further, in a section titled “[i]s online learning for me?” WUSTL

acknowledges “some students simply do not do their best in an online environment.”22

          33.     Schools delivering an online-only educational experience assess significantly

discounted rates for delivering such educational services. For example, Western Governor’s

University charges flat-rate tuition at $3,370 per term while Southern New Hampshire University

charges $960 per course for online undergraduate programs and $1,881 per course for online

graduate programs.

B.        The Novel Coronavirus Shutdowns And Defendant’s Campus Closure

          34.     On December 31, 2019, governmental entities in Wuhan, China confirmed that

health authorities were treating dozens of cases of a mysterious, pneumonia-like illness. Days

later, researchers in China identified a new virus that had infected dozens of people in Asia,

subsequently identified and referred to as the novel coronavirus, or COVID-19.

          35.     By January 21, 2020, officials in the United States were confirming the first

known domestic infections of COVID-19.

          36.     Due to an influx of thousands of new cases in China, on January 30, 2020, the

World Health Organization officially declared COVID-19 as a “public health emergency of

international concern.”

          37.     By March 11, 2020, the World Health Organization declared COVID-19 a

pandemic.

          38.     Travel and assembly restrictions began domestically in the United States on

March 16, 2020, with seven counties in the San Francisco, California area announcing shelter-in-



     21
        https://ucollege.wustl.edu/tuition-aid.
     22
        https://ucollege.wustl.edu/programs/online/is-online-for-me.

                                                  -9-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 12 of 26 PageID #: 12



place orders. Other states, counties, and municipalities have followed the shelter-in-place orders

and as of April 6, 2020, 297 million people in at least 38 states, 48 counties, 14 cities, the District

of Columbia, and Puerto Rico are being urged or directed to stay home.

         39.      As it relates to this suit, on March 7, 2020 the first case of COVID-19 was

identified in the state of Missouri.

         40.      On March 13, 2020, Governor Michael L. Parson issued Executive Order 20-02

declaring a State of Emergency in Missouri due to COVID-19.23

         41.      On March 21, 2020, St. Louis Health Commissioner Fredrick Echols and Mayor

Lyda Krewson announced a “Stay at Home” order to reduce the spread of COVID-19 to the

region starting on March 23, 2020.24 On April 16, 2020, the St. Louis “Stay at Home” order was

extended and would be re-evaluated in mid-May 2020.25

         42.      On April 3, 2020, Governor Parson and Director of the Department of Health and

Senior Services Randall W. Williams, MD, FACOG, issued a “Stay Home-Missouri” order

beginning on Monday April 6, 2020 until April 24, 2020.26 On April 16, 2020, the order was

extended through May 3, 2020.27

         43.      On or about March 11, 2020, Washington University decided to migrate all, or

substantially all, classes online to resume on March 23, 2020.




    23
      https://www.sos.mo.gov/library/reference/orders/2020/eo2.
    24
      https://www.stlouis-mo.gov/government/departments/health/communicable-disease/covid-
19/documents/upload/Health-Commission-s-Order-5-03-21-2020.pdf.
   25
      https://www.stlouis-mo.gov/government/departments/health/communicable-disease/covid-
19/documents/upload/Health-Commissioner-s-Order-No-7.pdf.
   26
      https://governor.mo.gov/priorities/stay-home-order.
   27
      https://governor.mo.gov/priorities/extension-stay-home-order-covid-19.

                                                 -10-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 13 of 26 PageID #: 13



         44.      On March 11, 2020, Chancellor Andrew D. Martin sent a message to the WUSTL

community extending Spring Break and cancelling classes until March 23, 2020.28 Beginning on

March 23, all courses at the Danforth Campus and Medical Campus would be conducted online

until at least April 30, 2020. Undergraduate students were instructed to complete the remainder

of the Spring coursework off campus at their permanent home residences. Students remaining in

undergraduate housing during spring break were required to leave university residence halls and

university apartments for the rest of the Spring semester no later than March 15, 2020.

         45.      On March 31, 2020, Marion G. Crain, Interim Provost & Executive Vice

Chancellor for Academic Affairs, and Lori S. White, Vice Chancellor for Student Affairs, sent a

message to students confirming there will be no in-person classes or exams for the remainder of

the Spring 2020 semester. It was noted they were “working hard to finalize and process refunds

related to residential life housing, dining, parking, and a partial refund of the student health fee”

with more information to be provided in the future.29

         46.      On April 1, 2020, Amy B. Kweskin, Vice Chancellor for Finance & Chief

Financial Officer, and Robert M. Wild, Associate Vice Chancellor for Student Transition and

Engagement & Dean of Students, sent a message to students and families confirming WUSTL

would issue refunds on a prorated basis as of March 11, 2020 for housing, student parking fees,

and a portion of the student health and wellness fee.30 Meal plan balances and lost wages from

work-study would be applied on a student-by-student basis.31




    28
      https://emergency.wustl.edu/wp-content/uploads/2020/03/March-11-message-from-
chancellor.pdf.
   29
      https://emergency.wustl.edu/wp-content/uploads/2020/04/Students-Update-03-31-20.pdf.
   30
      https://families.wustl.edu/important-updates-2/.
   31
      Id.

                                                 -11-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 14 of 26 PageID #: 14



         47.      Though the reasons for such closures are justified, the fact remains that such

closures and cancellations present significant loss to Plaintiff and the Class Members.

         48.      College students across the country have offered apt descriptions of the loss they

have experienced as a result of the pandemic, highlighting the disparity between students’

bargained for educational experience and the experience that colleges and universities, including

Defendant, now provide.

         49.      For example, as reported in The Washington Post, one student “wonders why he

and others . . . are not getting at least a partial tuition refund. Their education, as this school year

ends in the shadow of a deadly pandemic, is nothing like the immersive academic and social

experience students imagined when they enrolled. But tuition remains the same: $27,675 per

semester . . . ‘Our faculty are doing a good job of working with us,’ said Patel, 22, who is from

New Jersey. ‘But at the end of the day, it’s not the same as in-person learning . . . It shouldn’t

just be a part of the business model where, no matter what happens, you have to pay the same

amount. The cost needs to reflect some of the realities.’”32

         50.      As another example, as reflected in a Change.org petition, with nearly 5,000

supporters, students at another major university highlight the loss experienced by students: “As a

result of the COVID-19 global pandemic crisis, Governor Pritzker has declared a state of

emergency in Illinois. In response, Northwestern University made the sensible decision to offer

all Spring 2020 courses online for the start of the quarter and will likely extend this to the rest of

the quarter as the situation worsens. While this is certainly the right call to ensure the health and

safety of all students, Northwestern’s tuition and fees do not accurately reflect the value lost by




    32
      https://www.washingtonpost.com/education/2020/04/16/college-students-are-rebelling-
against-full-tuition-after-classes-move-online/.

                                                  -12-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 15 of 26 PageID #: 15



switching to online education for potentially an entire term. For the following reasons, we are

seeking a partial refund of tuition and full refund of room and board for the Spring 2020 quarter.

Since Northwestern is a top private university, the estimated annual cost of attendance of

$78,654 goes towards a comprehensive academic experience that cannot be fully replicated

online. Due to the COVID-19 crisis, students paying for the Northwestern experience will no

longer have access to invaluable face-to-face interaction with faculty, resources necessary for

specific programs, and access to facilities that enable learning.”33

         51.      Another university’s student newspaper reflects another example: “At this time,

most of the campus and dorms need not be rigorously maintained. No events will be held, nor

speakers hosted. The world-class education that consists in having opportunities to work and

interact with academics and peers (not to mention the vast numbers of innovators, creators,

doctors, organizers, and more that congregate on our campus) will no longer be provided.”34

         52.      WUSTL students agree with these efforts. Over 1,600 WUSTL students have

signed a Change.org petition requesting WUSTL provide refunds to students including tuition

and fees, noting the following:

                  As you may know, the WUSTL community is highly influenced by
                  the outbreak of COVID-19 in America. As the courses of
                  Washington University in St. Louis are shifted to the online form
                  that is a less expensive and less effective way of teaching and
                  learning than in-class form, the benefits that students would have
                  enjoyed such as classroom facilities, gyms, and library are
                  remarkably jeopardized. In more detail, students may find it hard
                  to communicate with their professors and classmates, to hold face-
                  to-face group discussions, to avoid mental health problems due to
                  staying at home, and most importantly to enjoy the facilities and
                  utilities of the university. Moreover, taking Olin Business School
                  as an example, the classes initially scheduled for Spring 2020
                  Mini-B was six weeks, but now Olin has shortened the classes to

    33
       https://www.change.org/p/northwestern-university-tuition-fees-reduction-for-spring-2020.
    34
       https://www.chicagomaroon.com/article/2020/3/19/uchicago-lower-tuition-spring-2020/.

                                                 -13-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 16 of 26 PageID #: 16



                  only five weeks. Besides, the commencement has been canceled,
                  and this decision impaired the interest of most students who are
                  ready to graduate in May 2020. We need to note that the tuition
                  should and must cover all these facilities, classes, utilities, etc.
                  However, students are currently unable to fully benefit from what
                  their tuition covered. As a result, students should be compensated
                  through a partial tuition refund. We, the students of WUSTL, ask
                  the university to refund $10000 to each student. Also, we do
                  expect a communication concerning these issues.35

         53.      And as reported in the independent newspaper of WUSTL, “over a month has

passed since we were allowed on campus, and in the middle of week four of online classes, it’s

time to accept another fact: Online classes are not a sufficient replacement for in-person

classes.”36 The author highlights the struggles of remote learning from home noting: “[t]he only

structure I had was found in meetings and in-person deadlines. The lack of these has only proven

just how valuable they were to my overall academic success.”37

         54.      Even the professors agree students have suffered a loss with the transition to

online classes. The Washington Post printed a WUSTL professor’s reflections on the school’s

culture of in-person education and issues students are facing with the switch to online classes:


                  “After all, Washington University’s strength lay in the close
                  connection that occurred in the classroom and on campus. We were
                  committed to the notion that every student would ‘be known by
                  name and story,’ and most of us believed that we could do so best
                  through direct contact in the classroom and face-to-face meetings
                  with students outside of class . . . Washington University had
                  remained committed to the principal that students—especially
                  undergraduates—would be taught in person.

                  ***


    35
      https://www.change.org/p/andrew-d-martin-partial-refund-for-wustl-spring-2020-tuition.
    36
      Kya Vaughn, The Verdict is in: Online Class is Truly Not the Same, Student Life, Apr. 15,
2020, https://www.studlife.com/forum/2020/04/15/the-verdict-is-in-online-class-is-truly-not-the-
same/.
   37
      Id.

                                                  -14-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 17 of 26 PageID #: 17



                  . . . the real question is how students will experience the
                  transformation in their classes. They are struggling with the sudden
                  challenge of watching online lectures. Meanwhile, they’re craving
                  some semblance of the direct interpersonal interaction that brought
                  them to Washington University in the first place. They had already
                  rejected online education when they chose a traditional campus
                  experience like ours.

                  . . . With only a week to prepare, and working in a culture founded
                  on direct engagement with students, faculty members cannot
                  produce the sort of elaborate systems that are the hallmark of the
                  best examples of online education.

                  Instead, faculty members will spend the rest of the semester teaching
                  online without truly becoming online educators.”38

C.        Defendant’s Refusal To Issue Tuition And Fee Refunds

          55.     Given Defendant’s transition to online classes and COVID-19 concerns,

Defendant asked students to vacate student housing.

          56.     And while Defendant has not forced students to leave student housing, Defendant

has explicitly encouraged students to move out of student housing to a family residence or living

environment that minimizes contact with others. Many students have followed the Defendant’s

instructions and moved off campus. When students follow the Defendant’s instructions, they are

no longer receiving room and board services. Likewise, when student services are curtailed or

eliminated, students should not be forced to pay for services they cannot use.

          57.     Defendant has agreed to prorate for housing, student parking fees, and a portion

of the student health and wellness fee expenses when a student leaves campus at the university’s

instruction. However, Defendant decided to issue refunds for meal plan balances and lost wages




     38
      https://www.washingtonpost.com/education/2020/04/04/these-washington-university-
faculty-had-rejected-online-classes-until-coronavirus-heres-how-they-made-switch/.

                                                  -15-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 18 of 26 PageID #: 18



from work-study on a student-by-student basis, and not all students received fair prorated

refunds.39

         58.      Defendant has refused to give a prorated refund for fees paid for certain student

services, including but not limited to the student activity fee, that students cannot use because

those services were curtailed, eliminated, or because the student followed the university’s

instruction to leave the campus and return home.

         59.      While WUSTL has agreed to refund student accounts with a calculated amount of

unused housing and other fees, Defendant has explicitly refused to issue tuition refunds with the

shift to remote learning, declaring as follows: “[b]ecause students will be completing their

academic coursework online and receiving credit toward their degree programs, tuition will not

be reimbursed . . . Students will continue to receive academic instruction from the same faculty

members, albeit in a modified environment, for academic credit, and we will continue to provide

academic support services and resources remotely.”40

         60.      However, such justifications directly contradict the experience of Plaintiff and the

Class Members.

         61.      Defendants do so notwithstanding the fact WUSTL received $22.4 million in

federal stimulus aid under the CARES Act.

                             V.      CLASS ACTION ALLEGATIONS

         62.      Plaintiff sues under Rule 23(a), (b)(2), and Rule 23(b)(3) of the Federal Rules of

Civil Procedure, on behalf of himself and a Class defined as follows:

                  All persons enrolled at Defendant for the Spring 2020 term who
                  paid Defendant, in whole or in part, tuition, fees, and/or room and

    39
      https://www.studlife.com/news/2020/04/23/residential-life-not-in-a-financial-position-to-
provide-prorated-refunds-for-residential-advisors-seeking-compensation-for-lost-wages/.
   40
      https://emergency.wustl.edu/coronavirus-disease-covid-19/covid-19-faqs/housing/.

                                                  -16-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 19 of 26 PageID #: 19



                  board for in-person instruction and use of campus facilities, but
                  were denied use of and/or access to in-person instruction and/or
                  campus facilities by Defendant.

Excluded from the Class is Defendant, any entity in which Defendant has a controlling interest,

and Defendant’s legal representatives, predecessors, successors, assigns, and employees. Further

excluded from the Class is this Court and its employees. Plaintiff reserves the right to modify or

amend the Class definition including through the creation of sub-classes if necessary, as

appropriate, during this litigation.

         63.      The definition of the Class is unambiguous. Plaintiff is a member of the Class

Plaintiff seeks to represent. Class Members can be notified of the class action through contact

information and/or address lists maintained in the usual course of business by Defendant.

         64.      Per Rule 23(a)(1), Class Members are so numerous and geographically dispersed

that their individual joinder of all Class Members is impracticable. The precise number of Class

members is unknown to Plaintiff but may be ascertained from Defendant’s records, however,

given the thousands of students enrolled at Defendant in a given year, that number greatly

exceeds the number to make joinder possible. Class Members may be notified of the pendency of

this action by recognized, Court-approved notice dissemination methods, which may include

U.S. Mail, electronic mail, Internet postings, and/or published notice.

         65.      Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the Class Members, making appropriate final injunctive relief and declaratory relief

regarding the Class under Rule 23(b)(2).

         66.      Consistent with Rule 23(a)(2), Defendant engaged in a common course of conduct

giving rise to the legal rights sought to be enforced by the Class Members. Similar or identical

legal violations are involved. Individual questions pale by comparison to the numerous common

questions that predominate. The injuries sustained by the Class Members flow, in each instance,

                                                  -17-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 20 of 26 PageID #: 20



from a common nucleus of operative facts—Defendant’s campus closure and student evictions,

its complete transition to online classes, and Defendant’s refusal to fully refund tuition, fees,

and/or room and board.

         67.      Additionally, common questions of law and fact predominate over the questions

affecting only individual Class Members under Rule 23(a)(2) and Rule 23(b)(3). Some of the

common legal and factual questions include:

                  a.     Whether Defendant engaged in the conduct alleged;

                  b.     Whether Defendant has a policy and/or procedure of denying refunds, in

                         whole or in part, to Plaintiff and the Class Members;

                  c.     Whether Defendant breached identical contracts with Plaintiff and the

                         Class Members;

                  d.     Whether Defendant violated the common law of unjust enrichment;

                  e.     Whether Defendant converted Plaintiff and the Class Members refunds

                         and/or rights to refunds; and

                  f.     The nature and extent of damages and other remedies to which the conduct

                         of Defendant entitles the Class Members.

         68.      The Class Members have been damaged by Defendant through its practice of

denying refunds to Class Members.

         69.      Plaintiff’s claims are typical of the claims of the other Class Members under Rule

23(a)(3). Plaintiff is a student enrolled at Defendant for the Spring 2020 term. Like other Class

Members, Plaintiff was instructed to leave Defendant’s campus, forced to take online classes,

and has been completely or partially denied a refund for tuition, fees, and/or room and board.




                                                 -18-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 21 of 26 PageID #: 21



         70.      Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of

the Class as required by Rule 23(a)(4). Plaintiff is familiar with the basic facts that form the

bases of the Class Members’ claims. Plaintiff’s interests do not conflict with the interests of the

other Class Members he seeks to represent. Plaintiff has retained counsel competent and

experienced in class action litigation and intends to prosecute this action vigorously. Plaintiff’s

counsel has successfully prosecuted complex class actions, including consumer protection class

actions. Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of the

Class Members.

         71.      The class action device is superior to other available means for the fair and

efficient adjudication of the claims of Plaintiff and the Class Members under Rule 23(b)(3). The

relief sought per individual members of the Class is small given the burden and expense of

individual prosecution of the potentially extensive litigation necessitated by the conduct of

Defendant. It would be virtually impossible for the Class Members to seek redress individually.

Even if the Class Members themselves could afford such individual litigation, the court system

could not.

         72.      In addition, under Rule 23(b)(3)(A), individual litigation of the legal and factual

issues raised by the conduct of Defendant would increase delay and expense to all parties and to

the court system. The class action device presents far fewer management difficulties and

provides the benefits of a single, uniform adjudication, economies of scale, and comprehensive

supervision by a single court.

         73.      Under Rule 23(b)(3)(C), it is desirable to concentrate the litigation of the claims

of Plaintiff and the Class Members in this forum given that Defendant is located within this

judicial district and discovery of relevant evidence will occur within this district.



                                                   -19-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 22 of 26 PageID #: 22



         74.      Given the similar nature of the Class Members’ claims and the absence of

material differences in the state statutes and common laws upon which the Class Members’

claims are based, a nationwide Class will be easily managed by the Court and the parties per

Rule 23(b)(3)(D).

                                    VI.     CAUSES OF ACTION

                                               COUNT I

                                     BREACH OF CONTRACT

         75.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         76.      Plaintiff and the Class Members entered into identical, binding contracts with

Defendant.

         77.      Under their contracts with Defendant, Plaintiff and Class Members paid

Defendant tuition, fees, and/or room and board charges for Defendant to provide in-person

instruction, access to Defendant’s facilities, and/or housing services.

         78.      Plaintiff and the Class Members have fulfilled all expectations, having paid

Defendant for all Spring 2020 term financial assessments.

         79.      However, Defendant has breached such contracts, failed to provide those services,

and/or has not otherwise performed as required by the contract between Plaintiff and the Class

Members and Defendant. Defendant has moved all classes to online classes, has restricted or

eliminated Plaintiff and the Class Members’ ability to access university facilities, and/or has

evicted Plaintiff and the Class Members from campus housing. In doing so, Defendant has and

continues to deprive Plaintiff and the Class Members from the benefit of their bargains with

Defendant.



                                                  -20-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 23 of 26 PageID #: 23



         80.      Plaintiff and the Class Members have been damaged as a direct and proximate

result of Defendant’s breach.

         81.      Plaintiff and Class Members are entitled to damages, including but not limited to

tuition refunds, fee refunds and/or room and board refunds.

                                               COUNT II

                                      UNJUST ENRICHMENT

         82.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         83.      At all times relevant hereto, Plaintiff and the Class Members directly conferred

non-gratuitous benefits on Defendant, i.e., monetary payments for tuition, fees, and/or room and

board, so that Plaintiff and the Class Members could avail themselves of in-person educational

opportunities and utilize campus facilities, including campus dormitories.

         84.      Defendant knowingly accepted the benefits conferred upon it by Plaintiff and the

Class Members.

         85.      Defendant appreciated or knew of the non-gratuitous benefits conferred upon it by

Plaintiff and members of the Class.

         86.      Defendant accepted or retained the non-gratuitous benefits conferred by Plaintiff

and members of the Class, with full knowledge and awareness that, because of Defendant’s

unjust and inequitable actions, Plaintiff and members of the Class are entitled to refunds for

tuition, fees, and/or room and board.

         87.      Retaining the non-gratuitous benefits conferred upon Defendant by Plaintiff and

members of the Class under these circumstances made Defendant’s retention of the non-

gratuitous benefits unjust and inequitable.



                                                  -21-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 24 of 26 PageID #: 24



         88.      Because Defendant’s retention of the non-gratuitous benefits conferred by

Plaintiff and members of the Class is unjust and inequitable, Plaintiff and members of the Class

are entitled to, and seek disgorgement and restitution of, the benefits unjustly retained, whether

in whole or in part, including through refunds for tuition, fees, and/or room and board.

                                              COUNT III

                                            CONVERSION

         89.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         90.      Plaintiff and the other members of the Class have an undisputed right to receive

educational services, activities, and access to Defendant’s facilities for the Spring 2020 term.

Plaintiffs and the Class Members obtained such rights by paying Defendant tuition, fees, and/or

room and board and by otherwise remaining in good standing with Defendant.

         91.      Defendant wrongfully exercised control over and/or intentionally interfered with

the rights of Plaintiff and members of the Class by effectively closing its campus to in-person

education and switching to an online-only format, discontinuing paid-for services, and evicting

students from campus housing. All the while Defendant has unlawfully retained the monies

Plaintiff and the Class Members paid Defendant as well as barred Plaintiff from Defendant’s

facilities.

         92.      Defendant deprived Plaintiff and the other Class Members of the rights and

benefits for which they paid Defendant tuition, fees, and/or room and board.

         93.      Plaintiff and/or Class Members have requested and/or demanded that Defendant

issue refunds.

         94.      Defendant’s interference with the rights and services for which Plaintiff and

members of the Class paid damaged Plaintiff and the members of the Class, in that they paid for

                                                  -22-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 25 of 26 PageID #: 25



rights, benefits, services, and/or facility access, but Defendant has deprived Plaintiff and

members of the Class of their rights, benefits, services, and/or facility access.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and Class Members request that the Court enter an order or

judgment against Defendant including:

         A.       Certification of the action as a Class Action under Rules 23(b)(2) and 23(b)(3) of

the Federal Rules of Civil Procedure, and appointment of Plaintiff as Class Representative and

his counsel of record as Class Counsel;

         B.       Damages in the amount of unrefunded tuition, fees, and/or room and board;

         C.       Actual damages and all such other relief as provided under the law;

         D.       Pre-judgment and post-judgment interest on such monetary relief;

         E.       Other appropriate injunctive relief as permitted by law or equity, including an

order enjoining Defendant from retaining refunds for tuition, fees, and/or room and board;

         F.       The costs of bringing this suit, including reasonable attorney’s fees; and

         G.       All other relief to which Plaintiff and members of the Class may be entitled by

law or in equity.

                                           JURY DEMAND

         Plaintiff demands trial by jury on his own behalf and on behalf of Class Members.


Dated: May 12, 2020




                                                  -23-
010920-20/1266758 V1
 Case: 4:20-cv-00634-SEP Doc. #: 1 Filed: 05/12/20 Page: 26 of 26 PageID #: 26




                                    Respectfully submitted,

                                    By: /s/ David L. Grebel
                                    David L. Grebel, #52683MO
                                    Michael S. Kruse, #57818MO
                                    NIEMEYER, GREBEL & KRUSE, LLC
                                    211 N. Broadway, Suite 2950
                                    St. Louis, MO 63102
                                    (314) 241-1919 (T)
                                    (314) 665-3017 (F)
                                    grebel@ngklawfirm.com
                                    kruse@ngklawfirm.com

                                    Steve W. Berman (12536(WA))
                                    (Pro Hac Vice Forthcoming)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    1301 Second Avenue, Suite 2000
                                    Seattle, WA 98101
                                    (206) 623-7292
                                    steve@hbsslaw.com

                                    Daniel J. Kurowski (6286656(IL))
                                    (Pro Hac Vice Forthcoming)
                                    Whitney K. Siehl (6313995(IL))
                                    (Pro Hac Vice Forthcoming)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    455 N. Cityfront Plaza Dr., Suite 2410
                                    Chicago, IL 60611
                                    (708) 628-4949
                                    dank@hbsslaw.com
                                    whitneys@hbsslaw.com

                                    Attorneys for Plaintiff, individually and on behalf of
                                    all others similarly situated




                                     -24-
010920-20/1266758 V1
